                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

SFX ENTERTAINMENT,INC., et al.,~                          Case No. 16-10238(MFW)

                                                          (Jointly Administered)
                        Reorganized Debtors.
                                                          Hearing Date: December 19, 2018 at 11:30 a.m.
                                                          Objection Deadline: November 15, 2018 at 4:00 p.m.

                   THE SFX LITIGATION TRUSTEE'S OBJECTION TO
                   NATIONAL UNION FIRE INSURANCE COMPANY OF
                     PITTSBURGH,PA.PROOF OF CLAIM NO.262

         Dean A. Ziehl, Litigation Trustee for the SFX Litigation Trust (the "Litigation Trustee"),

as successor in interest to the estates (the "Estates") of the above captioned debtors (the

"Debtors"), hereby objects to the proof of claim filed by National Union Fire Insurance

Company of Pittsburgh, Pa., on behalf of itself and other related subsidiaries of AIG Specialty

Insurance Company identified therein (collectively, "National Union") designated Claim No.

262 (the "Claim" or "National Union Claim"). The Trustee seeks an order disallowing the Claim

in its entirety, or in the alternative, to estimate the claim at $0.00.



    The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
    Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
    (1024); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
     Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298);
    ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
    (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
    LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
    (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
    International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
    SFX Marketing LLC(7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Inc.(0402);
    SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
     Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
     LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc. (7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding
     II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife
     Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
     LLC (6390); SFXE Netherlands Holdings Cobperatief U.A.(6812); SFXE Netherlands Holdings B.V. (6898).
     The Reorganized Debtors' business address is 902 Broadway, 15th Floor, New York, NY 10010.


DOCS LA:317574.1
       In support of this Objection, the Litigation Trustee respectfully submits the I~eclaratipn

of Alan Walter, the Senior Vice President and Controller of LiveStyle, Inc., a Reorganized

Debtor (the "Walter Declaration") and represents as follows:

                                  JURISDICTION AND VENUE

       1.          The United States Bankruptcy Court for the District of Delaware (the "Court")

has jurisdiction over this matter pursuant to 2$ U.S.C. §§ 157 and 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409. The statutory predicates for the relief requested herein are sections 105, 362,

and 502 of Title 11 of the United States Code (the "Bankru~tc~") and Rules 3007, 9014,

and 9020 ofthe Federal Rules of Bankruptcy Procedure (the "Bankruptc~ules").
                                          BACKGROUND

       2.          On February 1, 2016 (the "Petition Date"), the Debtors commenced these cases by

filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

        3.         On November 15, 2016, the Court entered the Findings of Fact, Conclusions of

Law, and Order Under 11 U.S.C. ~ 1129(a) and (b) and Federal Rule ofBankruptcy Procedure

3020 Confirming the Fifth Amended Joint Plan ofReorganization ofSFX Entertainment, Inc., et

al. Under Chapter I1 of the Bankruptcy Code (as Modified) [Docket No. 1293] (the

"Confirmation Order"). The Confirmation Order confirmed the Fifth Amended Joint Plan of

Reorganization ofSFX Entertainment, Inc. et al. Under Chapter 11 ofthe Bankruptcy Code (as

Modified) [Docket No. 1293, Exhibit A] (the "Plan"). The effective date of the Plan was

December 2, 2016(the "Effective Date").




                                               2
DOCS LA:317574.1
       4.          Pursuant tp the Flan and the Confirmation Order, on the Effective Date the

Debtors and the Litigation Trustee executed the Litigation Trust Agreement establishing the SFX

Litigation Trust. Dean A. Ziehl is the duly appointed and acting Litigation Trustee and the sole

trustee of the SFX Litigation Trust.

       5.          Pursuant to applicable law, the Plan, the Confirmation Order, and the Litigation

Trust Agreement, the Litigation Trustee has standing to object to proofs of claim.

                                             OBJECTION

A.     The National Union Claim

       h.          On May 5, 2016, National Union filed its Claim for amounts that may be owed to

it for unspecified premiums, deductibles, and other related fees, expenses or obligations,

including potential reimbursement arising from any of twenty-five (25)insurance policies that it

had issued to Debtor. A copy of the Claim is attached hereto as Exhibit A.

       7.          The National Union Claim is filed in the face amount of $0.00, as an

"unliquidated claim." It also appears that the Claim is contingent.

B.      Relief Requested

        8.         By this Objection, pursuant to section 502 of title 11 of the United States Code

(the "Bankruptcy Code"), Rule 3007 ofthe Federal Rules of Bankruptcy Procedure (the

"Bankruptc~Rul_es"), and Rule 3007-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the "Local Rules"), the

Litigation Trustee seeks to (i) disallow the National Union Claim under section 502(e)(1)(B) to

the extent that the Claim is based upon reimbursement or contribution and is contingent or under

section 502(b)(1) of the Bankruptcy Code on the basis that it does not match the Debtors' books


                                                 K3
DOCS LA:317574.1
and records, or (ii) in the alternative, to estimate the Claim at $0.00 pursuant to section 502(c)(1)

for purposes of allowance and distribution under the Plan.

C.     Basis for Relief

       9.          When asserting a claim against a bankrupt estate, a claimant must allege facts

that, if true, would support a finding that the debtor is legally liable to the claimant. See In re

Allegheny Intl, Inc., 954 F.2d 167, 173 (3d Cir. 1992); see also In re Intl Match Corp., 69 F.2d

73, 76(2d Cir. 1934)(finding that a proof of claim should at least allege facts from which legal

liability can be seen to exist). Where the claimant alleges sufficient facts to support its claim, its

claim is afforded prima facie validity. In re Allegheny Intl, Inc., 954 F.2d at 173. A party

wishing to dispute such a claim must produce evidence in sufficient force to negate the claim's

prima facie validity. Id. In practice, the objecting party must produce evidence that would refute

at least one ofthe allegations essential to the claim's legal sufficiency. Id. at 173-74. Once the

objecting party produces such evidence, the burden shifts back to the claimant to prove the

validity of his or her claim by a preponderance of the evidence. Id. at 174. Ultimately, the

burden of persuasion is on the claimant. Id.

D.      The National Union Claim Should be Disallowed to the Extent it is Based Upon
        Reimbursement or Contribution

        10.        Section 502(e)(1)(B) provides that "the court shall disallow any claim for

reimbursement or contribution of an entity that is liable with the debtor on or has secured the

claim of a creditor, to the extent that ...such claim for reimbursement or contribution is

contingent as of the time of allowance or disallowance of such claim for reimbursement or

contribution ...." 11 U.S.C. § 502(e)(1)(B)); see generally In re Touch America Holdings, Inc.,


                                                 4
DOCS LA:317574.1
409 B.R. 712, 716 n.6 (Bankr. D. Del. 2009); In re RNI Wind Down Corp., 369 B.R. 174, 181

(Bankr. D. Del. 2007); Sorenson v. Drexel Burnham Lambert Group (In re Drexel Burnham

Lambert Group), 146 B.R. 92,97(S.D.N.Y. 1992); In re Wedtech Corp., 87 B.R. 279, 287

(Bankr. S.D.N.Y. 1988). Disallowance of a claim pursuant to section 502(e)(1)(B) requires three

elements to be established: (i) the debtor and the claimant must be co-liable on the claim or the

claimant has secured the claim of a creditor;(ii) the claim must be for reimbursement or

contribution; and (iii) the claim must be contingent. See Wedtech Corp., 87 B.R. at 283; see also

In re Pinnacle Brands, 259 B.R. 46, 55 (Bankr. D. Del. 2001)(disallowing contingent

contractual claim for indemnification against the debtor). Once these three elements are

established, disallowance under section 502(e)(1)(B) is mandatory. See 11 U.S.C. §

502(e)(1)(B)("[T]he court shall disallow any claim ....").

         11.        A claim is contingent where it "has not yet accrued" and ... is dependent upon

some future event that may never happen."' Touch America, 409 B.R. at 716(quoting RNI Wind

Down, 369 B.R. at 181-82); see also In re Fostvedt, 823 F.2d 305, 306 (9th Cir. 1987)(citing

Brockenbrough v, Commissioner, 61 B.R. 685,686(W.D. Va. 1986)). The JPMorgan Claim

arises only if the Letter of Credit is drawn upon. Because the National Union Claim does not

allege that any events have occurred giving rise to potential liability, the Claim is contingent.

         12.        Finally, the Claim also appears to be asserted as a claim for reimbursement or

contribution. National Union appears to seek to recover from the Debtors any potential losses it

 may incur as a result of the insurance policies issued in favor of the Debtors. Claims by a

 guarantor against the primary obligor for amounts paid or to be paid to the beneficiary are treated

 as claims for reimbursement under section 502(e)(1)(B) irrespective of how the claims are

                                                 5
 DOCS LA:317574.1
characterized by the claimant. In fact, the statute was enacted "`to prevent competition between

a creditor and [its guarantor for limited proceeds in the estate."' In re MEIDiversifed,106 F.3d

829, 831 (8th Cir. 1997)(quoting H.R. Rep. No. 595,95th Cong., at 355 (1977)). "Although the

statute is not limited to claims by guarantors and sureties, its focus is on claims by those who

may become liable to a third party because the debtor fails to satisfy a primary liability to that

third party." Id. As all elements of section 502(e)(1)(B) are met, the National Union Claim must

be disallowed.

        13.        Further, section 502(b)(1) ofthe Bankruptcy Code provides, in relevant part, that

a claim may not be allowed to the extent that "such claim is unenforceable against the debtor and

property of the debtor, under any agreement or applicable law." 11 U.S.C. § 502(b)(1). A

creditor holds a claim against a bankruptcy estate only to the extent that it has a "right to

payment" for the asserted liability. See 11 U.S.C. §§ 101(5), 101(10). By contrast, there is no

right to payment —and therefore no claim — to the extent that the asserted liability is not due and

owing by a debtor. As set forth in the Walter Declaration, the Debtors' books and records do not

reflect any amount owing to National Union on account of its Claim and the Claim itself does

not assert that amounts are currently owed.




                                                D
DOCS LA:317574.1
E.     In the Alternative, the Claim Shoiild be estimated at $0.00

        14.        Section 502(c) of the Bankruptcy Code mandates the estimation of all contingent

or unliquidated claims which, unless fixed or liquidated, would unduly delay the administration

of a debtor's estate, and provides, in pertinent part, as follows:

               "There shall be estimated for purpose of allowance under this
               section —

               (1) any contingent or unliquidated claim, the fixing or liquidation
               of which, as the case may be, would unduly delay the
               administration of the case ...."

11 U.S.C. § 502(c).

        15.        As noted, the Claim is asserted in a "$0.00 Unliquidated" amount. A claim is

unlic~uidated if it is not subject to "ready determination and precision in computation of the

amount due." Fostvdt, 823 F.2d at 306(quoting Sylvester v. Dow Jones &Company, Inc. (In re

Sylvester), 19 B.R. 671,673 (D.N.J. 1975)).

        16.        The claims estimation process envisioned by section 502(c)"provides a means for

a bankruptcy court to achieve reorganization, and/or distributions on claims, without awaiting the

results of legal proceedings that could take a very long time to determine." In re Adelphia Bus.

Solutions, Inc., 341 B.R. 415,422(Bankr. S.D.N.Y. 2003). Defining "undue delay" under

section 502(c) of the Bankruptcy Code, is "a problem whose solution ultimately rests on the

exercise ofjudicial discretion in light ofthe circumstances of the case, particularly the probable

duration ofthe liquidation process as compared with the future uncertainty due to the

contingency in question." In re Roman Catholic Archbishop, 339 B.R. at 222 (internal quotation

marks omitted). This analysis implicates both (1)"how long it will take before ...[a] claim will



                                                7
DOCS LA:317574.1
be liquidated and determined" by an alternative forum and (2) whether a "plan of reorganization

can be confirmed so long as [the relevant] claim remains unliquidated and not estimated."

In re Lane,68 B.R. 609, 611 (Bankr. D. Haw. 1986). General unsecured creditors should not be

required to wait an undetermined period for the Claim to be resolved and liquidated. An

estimation of the Claim is appropriate and necessary to aid the timely and efficient

administration of the Trust.

       17.         Section 502(c) does not prescribe the method for estimating a claim, and courts

therefore have discretion to utilize any valuation model that best suits the circumstances of the

case at hand. See, e.g., Maxwell v. Seaman Furniture Co. (In re Seaman Furniture Co. of Union

Square, Inc.), 160 B.R. 40,42(S.D.N.Y. 1993)(stating that"a bankruptcy court may use

whatever method is best suited to the circumstances")."[W]hen estimating claims, bankruptcy

courts may use whatever method is best suited to the contingencies of the case, so long as the

procedure is consistent with the fundamental policy of Chapter 11 that a reorganization must be

accomplished quickly and efficiently." In re Adelphia Commc'ns Corp., 368 B.R. 140, 278

(S.D.N.Y. 2007)(citation and internal quotations omitted). Section 105(a) ofthe Bankruptcy

Code also affords courts wide latitude in effectuating the provisions of section 502(c), and

provides that a court"may issue any order, process, or judgment that is necessary or appropriate

to carry out the provisions of this title." 11 U.S.C. § 105(a).

        18.        Section 105(a) allows courts to "craft flexible remedies that, while not expressly

authorized by the [Bankruptcy] Code, effect the result the [Bankruptcy] Code was designed to

obtain." In re Combustion Eng'g, Inc., 391 F.3d 190, 235-36(3d Cir. 2004)(citing Official



                                                 8
DOCS LA:317574.1
Comm, of Unsecured Creditors ofCybergenics Corp, ex rel. Cybergenics Corp. v. Chiner,~, 330

F.3d 548, 568 (3d Cir. 2003)).

       19.         The Litigation Trustee submits that it is appropriate to estimate the National

Union Claim at $0.00 for purposes of distribution pursuant to section 502(c) in the event that the

Claim is not disallowed under sections 502(b)(1) or 502(e)(1)(B) of the Bankruptcy Code.

                                    RESERVATION OF RIGHTS

       20.         The Litigation Trustee expressly reserves his right to amend, modify, or

supplement this objection and to file additional objections to the Claims subject hereto. Should

one or more of the grounds of objection stated herein be overruled, the Litigation Trustee

reserves the right to object to such claims on any other ground that bankruptcy or non-

bankruptcy law permits.
                                         NO PRIOR Ri;QUrST

       21.         No prior request for the relief sought herein has been the subject of any prior

request by the Litigation "lrustee.

                                             CONCLUSION

        22.        For the foregoing reasons, the Litigation Trustee respectfully requests that this

Court enter an order, substantially in the form as Exhibit B, disallowing the National Union

Claim attached as Exhibit A hereto.




DOCS LA:317574.1
Dated:   November 1, 2018   PACHULSKI STANG ZIEHL &JONES LLP


                            /s/Colin R. Robinson
                            Kenneth H.frown(CA Bar No. 100396)
                            Colin R. Robinson(DE Bar No. 5524)
                            919 North Market Street, 17th Floor
                            Wilmington, DE 19801
                            Telephone:(302)652-4100
                            Facsimile: (302)652-4400
                            E-mail:     kbrown@pszjlaw.com
                                        mbove@pszjlaw.com
                                        crobinson@pszjlaw.com

                            Counsel to the Litigation Trustee




                                10
DOCS LA:317574.1
